          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   WESTERN DIVISION

TONYA ASH; SOMER WILLIAMS;
LAKEISHA TROTTER; and NAT ANIA
MOHN, Each Individually and on
Behalf of Others Similarly Situated                    PLAINTIFFS

v.                     No. 4:17-cv-385-DPM

K-MAC ENTERPRISES, INC.                              DEFENDANT

                           JUDGMENT
     The complaint is dismissed with prejudice.



                               D .P. Marshall Jr.
                               United States District Judge
